DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on May 24, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. (US 6,945,188) in view of Russikoff (US 7,895,964).
Eck et al. discloses an arch for a watercraft, as shown in Figures 1-11, which is comprised of a pair of curved arch legs, defined as Parts #30D and 30P, that are securable on a cabin of said watercraft, as shown in Figure 1, an arch top, defined as Part #34, that extends from an end of each of said pair of arch legs, as shown in Figures 1-2, a pair of bimini top bases, defined as Parts #24P and 24D, that are each secured to an opposite end of each of said pair of arch legs, as shown in Figures 1-2,   a pair of support brackets, defined as Parts #46P and 46D, that are securable to said pair of arch legs and to said pair of bimini top bases, a U-shaped bimini arm, defined as  Part #102, that is pivotally connected to said pair of bimini top bases and is movable without motorization between a retracted position, as shown in Figure 5, and an extended position, as shown in Figure 7, and a panel or canopy, defined as Part #110, that is connected at one end to said arch top and said pair of bimini top bases, and at an opposite end to said bimini arm, as shown in Figures 7 and 10.
Eck et al., as set forth above, discloses all of the features claimed except for the intended use of an arch as a radar arch, a spring-loaded roller for a canopy that is secured to an arch top, and a drive mechanism for a bimini arm that is configured to move said bimini arm between a retracted position and an extended position.
Russikoff discloses a retractable boat top with an arched canopy, as shown in Figures 1-16, which is comprised of an arch, defined as Part R, having the intended use as a conventional radar arch structure with a pair of arch legs that are securable to a cabin of a boat, as shown in Figures 15-16, a bimini arm, defined as Part #14, that is securable to an arch top, defined as Part T, a canopy, defined as Part #12, and a spring-loaded roller, defined as Part #16, where said roller is secured to said arch top, and said canopy is connected at one end to said roller, and at an opposite end to said bimini arm.  Said bimini arm is extensible by means of a drive mechanism that is coupled to said bimini arm and includes motors, defined as Part #50, which are configured to displace said bimini arm between a retracted position, as shown in   Figure 4, and an extended position, as shown in Figure 5.  Said roller can also be cambered so as to create a curved canopy or shade when deployed, as shown in Figure 12.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a radar arch, a spring-loaded roller in combination with a canopy and a bimini arm, and a drive mechanism for extending and retracting said bimini arm, as taught by Russikoff, in combination with the arch for a watercraft as disclosed by Eck et al. for the purpose of providing an arch for a watercraft with means to extend and retract a bimini arm with a canopy in order to facilitate the operation of said canopy with motorization.
Claims 6-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. in view of Russikoff, and further in view of Sparkes et al. (US 4,694,773).
Eck et al. in combination with Russikoff shows all of the features claimed except for the use of a pair of arch legs that are motorized and pivotable between a raised position and a stowed position.
Sparkes et al. discloses a tilting system for raising and lowering a radar arch, as shown in Figures 1-7, which includes a pair of radar arch legs, defined as Parts #16  and 17, that are secured to opposite sides of a cabin, defined as Part #11, of a watercraft, defined as Part #12, where said pair of radar arch legs are pivotable between a raised position, as shown in Figures 1-2, and a stowed position, which is not shown, and are motorized by means of a hydraulic cylinder, defined as Part #45, to move said radar arch legs between said raised position, as shown in Figure 4, and said stowed position, as shown in Figure 3.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a pair of arch legs that are motorized and pivotable between a raised position and a stowed position, as taught by Sparkes et al., in combination with the arch for a watercraft as disclosed by Ecks et al. and the teachings of Russikoff for the purpose of providing an arch for a watercraft with motorized means to raise and stow an arch in order to facilitate deployment and storage of said arch.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ecks et al. in view of Russikoff, and further in view of Williams et al. (US 9,139,259).
Eck et al. in combination with Russikoff shows all of the features claimed except for the use of a pair of arch legs that are not motorized and pivotable between a raised position and a stowed position.
Williams et al. discloses a folding bimini top for a boat, as shown in Figures 1-22, which includes a pair of arch legs, defined as Parts #22 and 24, that are secured to opposite sides of a cabin of a boat, defined as Part B, as shown in Figure 1, where said pair of arch legs are not motorized and pivotable between a raised position, as shown in Figure 15, and a stowed position, as shown in Figure 16.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a pair of arch legs that are not motorized and pivotable between a raised position and a stowed position, as taught by Williams et al., in combination with the arch for a watercraft as disclosed by Ecks et al. and the teachings of Russikoff for the purpose of providing an arch for a watercraft with non-motorized means to raise and stow an arch in order to facilitate deployment and storage of said arch.

Allowable Subject Matter
Claims 3, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 30, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617